Exhibit 21.1 LIST OF SUBSIDIARIES OF PRICESMART, INC. The following table sets forth a list of the Company’s subsidiaries as of August 31, 2011: Jurisdiction of Incorporation Name and Organization Ownership Ventures Services, Inc. Delaware 100 % PriceSmart Panama, S.A. Panama 100 % GolfPark Plaza, S.A. Panama 50 % PriceSmart (Guatemala), S.A. Guatemala 100 % PSMT Caribe, Inc. BritishVirginIslands 100 % PriceSmart El Salvador, S.A. de C.V. El Salvador 100 % Inmobiliaria PriceSmart El Salvador, S.A. de C.V. El Salvador 100 % Prismar de Costa Rica, S.A. Costa Rica 100 % Pricsmarlandco, S.A. Costa Rica 100 % Consultant and Development Services, S.A. Costa Rica 100 % Plaza Price Alajuela PPA, S.A. Costa Rica 50 % 3-101-510975, S.A. Costa Rica 50 % PriceSmart Honduras, S.A. de C.V. Honduras 100 % PriceSmart Dominicana, S.A. Dominican Republic 100 % PriceSmart Exempt SRL Barbados 100 % PSMT Trinidad/Tobago Limited Trinidad & Tobago/St. Lucia 100 % PriceSmart (Trinidad) Limited Trinidad & Tobago 100 % PS Operations Limited Trinidad & Tobago 100 % PSMT, LLC U.S. Virgin Islands 100 % PriceSmart Holdings, Inc. St. Lucia 100 % PSMT (Barbados), Inc. Barbados 100 % Island Foods and Distributors, N.V. Aruba 100 % PSMT Guam, Inc. Guam 100 % PriceSmart Jamaica (SL), Inc. St. Lucia 100 % PriceSmart (Jamaica) Limited Jamaica 100 % PriceSmart Realty (Jamaica) Limited Jamaica 100 % PS Exportadora Latinoamericana, S.A. de CV. Mexico 100 % PSMT Nicaragua (BVI), Inc. BritishVirginIslands 100 % PSMT Nicaragua, S.A. Nicaragua 100 % Inmobiliaria PSMT Nicaragua, S.A. Nicaragua 100 % PriceSmart Colombia SAS Colombia 100 % PSCR Exportadora, S.A. Costa Rica 100 %
